Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 drawn to an assembly for transporting fuel tanks for sale, classified in B65D90/125.
II. Claims 16-20, drawn to a method of removing a fuel tank and performing maintenance, classified in B60K15/067.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to transport fuel tanks for sale instead of sliding the fuel tanks out and performing maintenance.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:												the inventions have acquired a separate status in the art in view of their different classification. B65D90/125 versus B60K15/067							the inventions have acquired a separate status in the art due to their recognized .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with A. Sasha Mandy on 7/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-15.  s 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone reply filed on 7/26/2021.
Applicant’s election without traverse of Group I in the telephonic reply filed on 7/26/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2019, 6/30/2020 and 4/22/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 14 recite the limitation “a closed position” in Lines 5-6.  It is not clear whether “a closed position” is referencing the “closed position” recited in Claims 1 and 13 or not rendering the claim indefinite.  For examination purposes “a closed position” is being interpreted as “a second closed position”.
Claims 2 and 14 recite the limitation “an open position” in Line 6.  It is not clear whether “an open position” is referencing the “open position” recited in Claims 1 and 13 or not rendering the claim indefinite.  For examination purposes “an open position” is being interpreted as “a second open position”.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9 and 13 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tsukamoto et al. 4,698,975.
In Re Claims 1 and 13, Tsukamoto et al. teach a fuel tank/generator assembly, comprising: a shell (2 and 21, Fig. 4) defining an opening (See Opening, Fig. 4) therein;						a generator (41, Fig. 4) disposed on top of the shell (21, Fig. 4); 						an access panel (11, 12, Fig. 4) connectable to the shell and movable between a closed position (Fig. 1) where the opening is closed and an open position (Fig. 4) where the opening is open; and			a fuel tank (61) disposed in the shell and slidably engaged with the shell, the fuel tank and the opening being dimensioned such that the fuel tank is slidable out of the shell via the opening when the access panel is in the open position. (Column 6, Lines 61-65) and							the fuel tank being operatively connected to the generator to supply fuel to the generator. (Column 5, Lines 53-57) 
In Re Claim 7, Tsukamoto et al. teach wherein the shell defines a testing aperture (29, Fig. 11) therein at a location proximate to the opening, and the fuel tank assembly includes a cap (99, Fig. 11) removably attachable to the shell to close the testing aperture.
In Re Claim 8, Tsukamoto et al. teach wherein the shell includes a generator mounting interface (21, Fig. 4) on a top side thereof.
In Re Claim 9, Tsukamoto et al. teach wherein the access panel and the shell are structured such that the access panel fluidly seals the opening while being removably connected to the shell to cover the opening. (Column 6, Lines 29-39) 
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. as applied to claims 1 and 13 above, and further in view of Wietgrefe et al. 2010/0108711.
In Re Claims 2-4 and 14, Tsukamoto et al. teach the assembly of Claims 1 and 13 as discussed above.
Tsukamoto et al. do not teach the opening, the access panel, and the fuel tank are a first opening, a first access panel, and a first fuel tank, respectively; the shell defines a second opening therein; a second access panel is connectable to the shell and movable between a closed position where the second opening is closed and an open position where the second opening is open; and a second fuel tank is disposed in the shell and slidably engaged with the shell, the second fuel tank and the second opening being dimensioned such that the second fuel tank is slidable out of the shell via the second opening when the second access panel is in the open position.
However, Wietgrefe et al. teach an opening (120), the access panel (536, Fig. 5a), and the fuel tank (522) are a first opening, a first access panel, and a first fuel tank, respectively; the shell defines a second opening (See duplicate set up on opposite sides, Fig. 1) therein; a second access panel (See duplicate set up on opposite sides, Fig. 1)  is connectable to the shell and movable between a closed position where the second opening is closed and an open position where the second opening is open; and a second fuel tank (See duplicate set up on opposite sides, Fig. 1) is disposed in the shell and slidably engaged with the shell, the second fuel tank being operatively connected to the generator to supply fuel to the generator, the second fuel tank and the second opening being dimensioned such that the second fuel tank is slidable out of the shell via the second opening when the second access panel is in the open position and the second fuel tank is disconnected from the generator; (See Fig. 1, Fig. 5a) and 			wherein the first opening is opposite the second opening; (See duplicate set up on opposite sides, Fig. 1) and 												wherein the first and second fuel tanks are dimensioned to occupy a majority of the shell. (See Fig. 1 and 5a)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second opening, access panel and fuel tank to the assembly of Tsukamoto et al. as taught by Wietgrefe et al. in order to increase storage capacity.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. as applied to claim 1 above, and further in view of Shohet et al. 3,383,078.
In Re Claims 10-12, Tsukamoto et al. teach the assembly of Claim 1 as discussed above.
Tsukamoto et al. do not teach a spacer disposed between the fuel tank and a bottom of the shell, the fuel tank being disposed on the spacer when inside the shell.
However, Shohet et al. teach a spacer (58, 60, 62) disposed between the fuel tank (52) and a bottom (54) of the shell (14) , the fuel tank being disposed on the spacer when inside the shell; (See Fig. 1) and wherein the spacer includes a rail (Column 2, Lines 60-69); and wherein the spacer is sized to define a gap between the fuel tank and the bottom of the shell, the gap being dimensioned to receive a fork of a forklift therein when the access panel is in the open position. (Column 2, Lines 60-70).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a spacer to the assembly of Tsukamoto et al. as taught by Shohet et al. in order to load and unload the tank (Column 2, Lines 64-70)
Shohet et al. is silent concerning the rail comprising a friction reducing material.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a rail comprising a friction reducing material in order to reduce wear on the surfaces, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 5, 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewin, Yamanaka et al., and Hidalgo Balboa teach a fuel tank enclosed in a shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652